DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The German foreign priority document(s) DE 10 2019 211 092.4, submitted under 35 U.S.C. § 119 (a)-(d), was/were been received on  July 31, 2020 and placed of record in the file. 

Information Disclosure Statement


The information disclosure statements filed July 23, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 & 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurt et al. U.S. Pub. 2021/0242890 in view of Stokes et al. U.S. Pub. 2016/0074866.
With respect to claim 1, Hurt teaches a method for producing a battery device for a motor vehicle, comprising the steps of: providing a cooling base element of the battery device (9; Fig. 10; [0029]) and a battery module of the battery device (cooling module providing cooling, indirectly, to an encased electronic device and battery; [0006]); mounting the battery module on the cooling base element (cooling module 9 cools the electronic device and battery within said device; [0006]).

    PNG
    media_image1.png
    541
    325
    media_image1.png
    Greyscale

With respect to claim 2, the at least one filling opening (as 26; Fig. 10) and the filling tube (one of the plurality of heat-retaining pipes 16; Fig. 10)  are formed integrally with the battery device (cooling module may be integral with the device; [0006]), and the at least one filling opening is arranged on a surface of the battery device, in particular on a surface of the battery module (cooling module provides a means for providing cooling indirectly to an encased electronic device and battery; [0006]). With respect to claims 3 & 11, the filling tube opens into at least one channel structure in the gap (one of the plurality of heat-retaining pipes 16; Fig. 10), wherein the channel structure is provided by a depression in the longitudinal direction in the cooling base element (plurality or heat-retaining pipes 16 set in grooves of 9; Fig. 10).  With respect to claims 4 & 12-13, the filling opening is arranged in a hole of a reference point system (filler opening is at the opening of 26, which are plugs providing a reference point system; Fig. 10).   With respect to claim 8, a second filling opening having a second filling tube is provided (two filling openings at 26; Fig. 10), With respect to claim 9, a mechanical counter holder supports the cooling base element from below during the introduction process (26; Fig. 10).  
Although Hurt teaches that the cooling base element 9 (Fig. 10) indirectly  cools the battery [0007], the reference does not expressly disclose forming at least one gap between a battery module region of the battery module and a cooling base region of the cooling base element (claims 1 & 10); coupling a filling device to at least one filling opening of at least one filling tube, the at least one filling tube extending into the at least one gap; and introducing a heat conducting medium from the filling device through the filling tube into the at least one gap (claim 1 & 10); and the filling tube extends through the battery device into the gap (claim 2); the filling opening is configured as a conical depression, and the filling device has a conical injection head, which is non-positively coupled to the conical depression of the filling opening (claim 5);  the gap is bounded toward the outside by a seal, which is applied to a side of the battery module that faces the07780672US 14 cooling base element (claims 6 & 17-20); through which a second gap between a second battery module region of the battery module and a second cooling base region of the cooling base element is filled with the heat conducting medium, wherein the gap and the second gap are separated from one another by a barrier (claim 8);  the filling opening is configured as a conical depression, and the filling device has a conical injection head, which is non-positively coupled to the conical depression of the filling opening (claims 14-16). 
Stokes teaches that it is well known in the art to deliver fluid by coupling a filling device to at least one filling opening (22; Fig. 5a) of at least one filling tube (40; Fig. 5a), the at least one filling tube extending into the at least one gap (40 extends into liquid input conduit 32 to discharge fluid; Fig. 5a); and introducing a heat conducting medium from the filling device through the filling tube into the at least one gap (40 extends into liquid input conduit 32 to discharge fluid; Fig. 5a; claim 1 & 10); and the filling tube extends through the battery device into the gap (40 extends into liquid input conduit 32 to discharge fluid; Fig. 5a; claim 2); the filling opening is configured as a conical depression (22; Fig. 5a), and the filling device has a conical injection head (40; Fig. 5a), which is non-positively coupled to the conical depression of the filling opening (Fig. 5a; claim 5);  the filling opening is configured as a conical depression (22; Fig. 5a), and the filling device has a conical injection head (40; Fig. 5a),  which is non-positively coupled to the conical depression of the filling opening (Fig. 5a; claims 14-16).

    PNG
    media_image2.png
    318
    368
    media_image2.png
    Greyscale


However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a fluid filling structure by coupling a filling device to at least one filling opening of at least one filling tube as taught by Stokes. It would be obvious to fill fluid in the filling opening of Hurt, in order to improve accuracy of coolant delivery. The skilled artisan recognizes that coupling a filling device to  filling opening is a conventional way to deliver fluid across multiple industries.  Further concerning claims 1 & 10, although Hurt teaches that the cooling base element 9 indirectly  cools the battery, it would have been obvious to form at least one gap between a battery module region of the battery module and a cooling base region of the cooling base element; in the method for producing a battery device of Hurt in view of Stokes, in order facilitate space for the cooling liquid. Furthermore, rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
With respect to the gap being bounded toward the outside by a seal, which is applied to a side of the battery module that faces the cooling base element (claims 6, 17-20), it would have been obvious in the method for producing a battery device of Hurt in view of Stokes, because rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
With respect to a second gap between a second battery module region of the battery module and a second cooling base region of the cooling base element is filled with the heat conducting medium, wherein the gap and the second gap are separated from one another by a barrier (claim 8); it would have been obvious in the method for producing a battery device of Hurt in view of Stokes, because duplication of essential working parts of a device is prima facie obvious.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 & 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurt et al. U.S. Pub. 2021/0242890 in view of Stokes et al. U.S. Pub. 2016/0074866, and even further in view of Tomar et al. U.S. Pub. 2020/0280108.
Hurt in view of Stokes teaches a method for producing a battery device, as described in the rejection recited hereinabove. 
	Hurt does not expressly disclose: a vent opening that is monitored by a sensor device is provided in the seal, and wherein when the sensor device detects an escape of the heat conducting medium through the vent opening, the introduction process is ended (claim 7).
	  Tomar teaches that its well known in the art to employ as part of battery management: a vent opening that is monitored by a sensor device is provided in the seal (sensors in various location to monitor vents; sensor van be lacked in critical locations; [0098]), and wherein when the sensor device detects an escape of the heat conducting medium through the vent opening, the introduction process is ended ([0098]; claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a vent opening that is monitored by a sensor device is provided in the seal, and wherein when the sensor device detects an escape of the heat conducting medium through the vent opening, the introduction process is ended as taught by Tomar, in the method of producing a battery device of Hurt in view of Stokes, in order to improve control of the operating conditions of the battery device. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722